Affirmed and Opinion filed February 9, 2006








Affirmed and Opinion filed
February 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-04-00162-CV
_______________
 
DAVID LAWRENCE LOESER, Appellant
 
V.
 
SANS ONE, INC. d/b/a SANSONE=S WEST OAKS BAR 
AND GERALD A. GROSS, Appellees
_______________________________________________
 
On Appeal from 189th District Court 
Harris County, Texas
Trial Court Cause No. 02-31523 
_______________________________________________
 
O
P I N I O N




In
this personal injury action, David Lawrence Loeser (ALoeser@) appeals a take-nothing summary
judgment entered in favor of Sans One, Inc. d/b/a Sansone=s West Oaks Bar (ASans One@) and Gerald A. Gross (AGross@) on the grounds that: (1) Gross and
Sans One owed Loeser a legal duty; (2) Loeser presented legally sufficient
evidence of a breach of that duty and causation; and (3) the trial court
erroneously awarded court costs against him.[1]  We affirm.
Alleging
various theories of negligence, Loeser sued Sans One and Gross for injuries he
sustained when he was  physically removed
from Sans One=s premises by Gross, the bar
manager.  As relevant to our disposition
of this case, Sans One filed a no-evidence motion for summary judgment,
challenging the causation element of Loeser=s claims, which the trial court
granted.
A
no‑evidence motion for summary judgment must be granted if: (1) the
moving party asserts that there is no evidence of one or more specified
elements of a claim or defense on which the adverse party would have the burden
of proof at trial; and (2) the respondent produces no summary judgment evidence
raising a genuine issue of material fact on those elements.  See Tex.
R. Civ. P. 166a(i).  In reviewing
a no‑evidence motion for summary judgment, we view all of the summary
judgment evidence in the light most favorable to the nonmovant, indulging every
reasonable inference and resolving any doubts against the motion.  City of Keller v. Wilson, 168 S.W.3d
802, 823-25 (Tex. 2005).
Recovery
under all of Loeser=s causes of action requires evidence that some negligence by
Gross or Sans One proximately caused his injuries.  One component of proximate cause is cause in
fact.  Marathon Corp. v. Pitzner,
106 S.W.3d 724, 727 (Tex. 2003).  As
applied to this case, the test for cause in fact is whether Loeser=s injury would not have occurred
without negligence by Gross or Sans One. 
See id.  A finding of cause
in fact may be based on either direct or circumstantial evidence, but cannot be
supported by mere conjecture, guess, or speculation.  Id.




In
this case, Loeser went up onto the stage at Sans One, took the microphone, and
demanded that the management turn up the air conditioning.  When Loeser would not then leave the stage,
Gross grabbed him from behind and dragged him off the stage (which was
approximately three and one-half feet high) and out the emergency exit.
A
bystander testified that two (unidentified) men grabbed Loeser and flipped him
over the stage railing before shoving him out the door.  In his depositions and affidavits, Loeser
claimed to have been thrown over a bike rack or a bench, but his Abest guess@ was that his leg was injured when he
was removed from the stage.  Shortly
after he was expelled from the club, a witness heard Loeser complaining that
his leg hurt and noticed him limping. 
Medical records indicate Loeser was treated for a leg fracture on the
following day.  A physician testified
that his injury may have been caused by someone pushing and falling on him with
his knee twisted, but there were also other conceivable causes.
This
evidence supports an inference that Loeser was injured during the altercation
at Sans One.  However, Loeser has cited
no evidence that any aspect of either the method used to remove him from the
stage (or premises) or the manner in which that method was employed constituted
a failure to exercise reasonable care under the circumstances presented, let
alone that Loeser=s injury resulted from any such lack of reasonable care.  Therefore, his challenge to the summary
judgment on the issue of causation is overruled, and we need not address his
alternative challenges to it. 
Accordingly, the judgment of the trial court is affirmed.
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered
and Opinion filed February 9, 2006.
Panel consists of
Justices Edelman, Seymore, and Guzman.
 




[1]           Although
Loeser=s brief lists this as an issue, it provides no
authority or discussion to support it. 
This issue therefore presents nothing for our review and is
overruled.  See Tex. R. App. P. 38.1(h).